Citation Nr: 1828084	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-33 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating for service-connected sinusitis in excess of 10 percent prior to February 12, 2015 and 30 percent thereafter.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected irritable bowel syndrome.

3.  Entitlement to a compensable initial rating for service-connected hepatic steatosis.

4.  Entitlement to an effective date prior to January 1, 2011 for the award of service connection for sinusitis.

5.  Entitlement to an effective date prior to February 23, 2012 for the award of service connection for irritable bowel syndrome.

6.  Entitlement to an effective date prior to February 23, 2012 for the award of service connection for hepatic steatosis.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2015, the Veteran testified before a decision review officer in Muskogee.  A transcript of the hearing has been associated with his VA claims file.

In an April 2014 rating decision, the RO increased the assigned rating for service-connected irritable bowel syndrome to 30 percent, effective from the date of service connection.  Additionally, in a July 2015 rating decision, the RO increased the assigned rating for service-connected sinusitis to 30 percent, effective from February 12, 2015.  The Veteran has not expressed satisfaction with the increased disability ratings; these matters thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The issues of entitlement to higher initial ratings for service-connected sinusitis, irritable bowel syndrome, and hepatic steatosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was service-connected for sinusitis, effective January 1, 2011, the day after his discharge from active military service.

2.  The Veteran's claims of entitlement to service connection for irritable bowel syndrome and hepatic steatosis (claimed as "liver disease") were received by VA on February 23, 2012.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to January 1, 2011, for the award of service connection for sinusitis are not met.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2017).

2.  The criteria for assignment of an effective date prior to February 23, 2012, for the award of service connection for irritable bowel syndrome are not met.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2017).

3.  The criteria for assignment of an effective date prior to February 23, 2012, for the award of service connection for hepatic steatosis are not met.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400, 20.302, 20.1103 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.



a. Sinusitis

Here, the Veteran was originally service-connected for sinusitis in a September 2013 rating decision; a noncompensable evaluation was assigned from February 23, 2012.  He disagreed with the assigned effective date in a December 2015 notice of disagreement (NOD).  In an April 2014 rating decision, the RO assigned an earlier effective date of January 1, 2011, for the award of service connection for sinusitis.  The Veteran continues to seek an earlier effective date for service connection.  See, e.g., the Veteran's VA Form 9 dated September 2014.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of January 1, 2011, is the earliest effective date assignable for the award of service connection for sinusitis.

The Veteran separated from active duty service on December 31, 2010.  His original claim of service connection for allergic rhinitis was received within one year of separation.  The Veteran was afforded a VA examination in November 2010, which identified diagnoses of allergic rhinitis and sinusitis.  Therefore, in accordance with 38 C.F.R. § 3.400, the RO has assigned an effective date of service connection for sinusitis of January 1, 2011, the day after the Veteran's discharge from active duty service.  No earlier effective date is assignable under the law.  38 C.F.R. § 3.400(b)(2) (if a claim was received within one year after separation from service, the date of entitlement shall be the day following separation).

Thus, the Board finds that the effective date for the grant of service connection for sinusitis may be no earlier than the currently assigned date of January 1, 2011.  Accordingly, the benefit sought on appeal is denied.

b. Irritable bowel syndrome and hepatic steatosis

Here, the Veteran contends that he is entitled to an effective date prior to February 23, 2012, for the grant of service connection for irritable bowel syndrome and hepatic steatosis.

In February 2012, the Veteran filed a claim of entitlement to service connection for irritable bowel syndrome and liver disease.  Service connection for irritable bowel syndrome and hepatic steatosis was granted in a September 2013 rating decision, with noncompensable ratings assigned to each.  (As noted in the Introduction, the RO increased the assigned initial rating for irritable bowel syndrome to 30 percent in an April 2014 rating decision).  The Veteran seeks earlier effective dates for the award of service connection for irritable bowel syndrome and hepatic steatosis.  See, e.g., the Veteran's NOD dated December 2013.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of December 23, 2012, is the earliest effective date assignable for the award of service connection for both irritable bowel syndrome and hepatic steatosis.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  In this case, the current effective date corresponds to the date of receipt of the Veteran's claim for irritable bowel syndrome and hepatic steatosis (claimed as "liver disease").  To the extent the Veteran is suggesting that he filed a claim of service connection for irritable bowel syndrome or hepatic steatosis prior to February 2012, the Board has carefully reviewed the record in its entirety and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for irritable bowel syndrome or hepatic steatosis at any time prior to February 23, 2012, the date the claim was received.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).

The Board notes that the Veteran filed a claim of service connection for chronic reflux esophagitis, allergic rhinitis, and dry eye in September 2010.  However, he made no assertions of service connection for irritable bowel syndrome or any liver disability at that time.  Moreover, a VA examination conducted in November 2010 in response to the September 2010 claim did not identify irritable bowel syndrome or hepatic steatosis.
Absent evidence to the contrary, the Board concludes that had the Veteran filed a claim of service connection for irritable bowel syndrome or hepatic steatosis at any time prior to February 23, 2012, it would have been associated with the file.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (discussing "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity).  Absent any evidence of an earlier claim in the record, the Board finds that the only effective date for award of service connection that may be assigned for the Veteran's irritable bowel syndrome and hepatic steatosis is the presently assigned date of February 23, 2012, corresponding to the date of receipt of his claims.

To some extent, the Veteran is contending that his irritable bowel syndrome and hepatic steatosis symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104 (2012); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced irritable bowel syndrome and hepatic steatosis prior to the assigned effective date; that he did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to February 23, 2012 for either disability.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for irritable bowel syndrome and hepatic steatosis is no earlier than the currently assigned date of February 23, 2012.  Accordingly, the benefits sought on appeal are denied.


ORDER

Entitlement to an effective date prior to January 1, 2011 for the grant of service connection for sinusitis is denied.

Entitlement to an effective date prior to February 23, 2012 for the grant of service connection for irritable bowel syndrome is denied.

Entitlement to an effective date prior to February 23, 2012 for the grant of service connection for hepatic steatosis is denied.


REMAND

The Veteran asserts entitlement to higher initial ratings for service-connected sinusitis, irritable bowel syndrome, and hepatic steatosis.  For the reasons set forth below, the Board finds that remand of these matters for additional evidentiary development is required.

In an Appellant's Brief dated February 2018, the Veteran's representative asserted that the Veteran's complete VA treatment records dating from June 2015 have not been associated with the claims file.  To this end, a review of the Veteran's VA treatment records shows continuing treatment for his service-connected sinusitis, irritable bowel syndrome, and hepatic steatosis; however, only VA treatment records dating prior to June 2015 have been associated with the Veteran's VA claims file.  As such, upon remand, the AOJ should take appropriate steps to obtain any outstanding VA treatment records from June 2015.

The Board additionally observes that the Veteran was last afforded a VA examination as to his service-connected irritable bowel syndrome and hepatic steatosis in May 2013 and as to his service-connected sinusitis in June 2015.  As these matters are being remanded, the Board finds that the Veteran should be afforded updated VA examinations with respect to his service-connected irritable bowel syndrome, hepatic steatosis, and sinusitis disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The Veteran should also be afforded a VA examination in order to determine the extent of his service-connected sinusitis.  The examination should be conducted in accordance with the current disability benefits questionnaire.

In addition, the examiner should address the impact of the sinusitis upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. The Veteran should also be afforded a VA examination in order to determine the extent of his service-connected irritable bowel syndrome.  The examination should be conducted in accordance with the current disability benefits questionnaire.
In addition, the examiner should address the impact of the irritable bowel syndrome upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4. The Veteran should also be afforded a VA examination in order to determine the extent of his service-connected hepatic steatosis.  The examination should be conducted in accordance with the current disability benefits questionnaire.

In addition, the examiner should address the impact of the hepatic steatosis upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


